                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
In re:

Joseph DuMouchelle Fine & Estate                        Case No. 19-56239-PJS
Jewellers, L.L.C.,                                      Chapter 7
                                                        Hon. Phillip J. Shefferly
               Debtor.
_______________________________/

                   FIRST AND FINAL FEE APPLICATION
              OF AUCTIONEER FOR TRUSTEE FOR THE PERIOD
               JANUARY 21, 2020 THROUGH FEBRUARY 20, 2020

         Repocast.com states that no agreement or understanding exists between

Repocast.com and any other person for the sharing of any compensation received

for services rendered in or in connection with this case, other than agreements or

understandings related to the division of compensation among Repocast.com’s

partners and associates.

         1.    Repocast.com applies to this Court for compensation and

reimbursement of expenses under 11 U.S.C. §§ 330 and 331 and provides the

following information in accordance with L.B.R. 2016-1 (E.D.M.).

               A.     Compensation sought to be approved: $727.80 1

               B.     Expenses sought to be approved: $2,187.08

               C.     Repocast.com is not holding a retainer in this case.

1
  Repocast’s commission of $742 was previously approved by court order dated January 21,
2020 (docket no. 53, paragraph A). The successful bidder was charged a 10% buyer’s premium
to pay the commission in full.


    19-56239-pjs    Doc 90   Filed 03/25/20   Entered 03/25/20 14:15:50     Page 1 of 16
        2.   Time period of application. The expenses requested in this application

are for services rendered during the period January 21, 2020 through February 20,

2020.

        3.   Summary of services rendered and benefits attained. The Trustee

employed Repocast.com to auction personal property of Joseph DuMouchelle Fine

& Estate Jewellers, L.L.C. Repocast.com conducted an auction sale of the personal

property on February 20, 2020. Repocast.com sales totaled $7,245 which includes

a buyers’ premium on the sale of $742. The $742 buyers’ premium was collected

for payment of Repocast.com’s commission pursuant to the January 21, 2020 order

approving the auction sale (docket no. 53, paragraph A). Repocast.com incurred

expenses totaling $2,187.08 for recovery of the personal property, storing,

advertising and promotion of the auction, auction sale preparation, and labor.

Repocast.com’s expense request is near the cost estimate set forth in the

Application for Order Approving Trustee’s Employment of Auctioneer that was

approved by the Court. (See docket nos. 44 and 53, Application and Order

Approving Trustee’s Employment of Auctioneer.)

        4.   Adversary proceedings. None.




 19-56239-pjs   Doc 90    Filed 03/25/20   Entered 03/25/20 14:15:50   Page 2 of 16
      5.    Case status.

            Receipts ..................................................................................$6,825.78
            Funds coming in .....................................................................$1,215.00
            Disbursements ...............................................................................$0.00
            Balance ...................................................................................$8,040.78

      6.    Services to be rendered in the future. None anticipated.

      7.    Accrued unpaid administrative expenses. Trustee’s counsel has

accrued fees and expenses of $25,000. Besides Trustee’s counsel’s fees,

Repocasts.com’s costs and buyer’s premium requested in this application,

Repocast.com is not aware of any other accrued, unpaid administrative expenses.

      8.    Duplicative services. Repocast.com is not requesting an award for the

services of more than one professional or paraprofessional on any given task.

      9.    Prior fee applications. None.

      10.   Trustee approval of application. The Trustee approves the request for

reimbursement of expenses.

Repocast.com

/s/ Duane Mingerink, Auctioneer                          /s/ Mark H. Shapiro (P43134)
601 Gordon Industrial Ct. SW                            Chapter 7 Trustee
Byron Center, MI 49315                                  25925 Telegraph Road, Suite 203
(616) 261-4988                                          Southfield, MI 48033
                                                        (248) 352-4700
                                                        shapiro@steinbergshapiro.com

Date: March 25, 2020


                                                    3
 19-56239-pjs    Doc 90       Filed 03/25/20        Entered 03/25/20 14:15:50               Page 3 of 16
                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In re:

Joseph DuMouchelle Fine & Estate                              Case No. 19-56239-PJS
Jewellers, L.L.C., xx-xxx9383,                                Chapter 7
251 E. Merrill St., Ste. 236                                  Hon. Phillip J. Shefferly
Birmingham, MI 48009

               Debtor.
_______________________________/

                NOTICE OF FIRST AND FINAL FEE APPLICATION
                OF AUCTIONEER FOR TRUSTEE FOR THE PERIOD
                 JANUARY 21, 2020 THROUGH FEBRUARY 20, 2020

Steinberg Shapiro & Clark filed an application for fees of $727.80 and expenses of
$2,187.08 for services rendered as attorney for the Chapter 7 Trustee. The fees and
expenses will be paid out of the funds collected on behalf of the bankruptcy estate.
The application may be reviewed in the Intake office at the U.S. Bankruptcy Court.

Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not
have an attorney, you may wish to consult one.)

If you do not want the Court to award the fees, or if you want the Court to consider
your views on the application for fees, then within 21 days after service of this
notice, you or your attorney must:

File with the Court a written objection or request for a hearing at 1:

Intake Office
U.S. Bankruptcy Court
211 West Fort Street
Detroit, Michigan 48226

1
    Objection or request for hearing must comply with F.R.Civ.P. 8(b),(c) and (e).



     19-56239-pjs     Doc 90     Filed 03/25/20    Entered 03/25/20 14:15:50         Page 4 of 16
If you mail your objection or request for hearing to the Court for filing, you
must mail it early enough so the court will receive it on or before the 21 day
period expires. All attorneys are required to file pleadings electronically.

You must also send a copy to:

      Repocast.com
      Attn: Duane Mingerink, Auctioneer
      601 Gordon Industrial Ct. SW
      Byron Center, MI 49315

         and

      Mark H. Shapiro, Esq.
      Chapter 7 Trustee
      25925 Telegraph Road, Suite 203
      Southfield, Michigan 48033

If an objection or request for hearing is timely filed and served, the clerk will
schedule a hearing on the application and you will be served with a notice of the
date, time, and location of the hearing.

If you or your attorney do not take these steps, the Court may decide that you
do not oppose the request for fees and may enter an order granting that relief.

Repocast.com

/s/ Duane Mingerink, Auctioneer                 /s/ Mark H. Shapiro (P43134)
601 Gordon Industrial Ct. SW                   Chapter 7 Trustee
Byron Center, MI 49315                         25925 Telegraph Road, Suite 203
(616) 261-4988                                 Southfield, MI 48033
                                               (248) 352-4700
                                               shapiro@steinbergshapiro.com

Date: March 25, 2020




                                           5
 19-56239-pjs    Doc 90   Filed 03/25/20   Entered 03/25/20 14:15:50   Page 5 of 16
Label Matrix for local noticing                 2627 E 8 MIle Rd.                             29488 Woodward Ave.
0645-2                                          2627 E. 8 Mile Rd.                            c.o Bryan Marcus P47125
Case 19-56239-pjs                               Warren, MI 48091-2410                         29488 Woodward Ave., Suite 451
Eastern District of Michigan                                                                  Royal Oak, MI 48073-0903
Detroit
Wed Mar 25 13:08:29 EDT 2020
A- RON Resources, LLC                           A-RON Resources, LLC                          Aaron Mendelsohn
224 15th Street                                 c/o Glenn S. Walter/Honigman LLP              c/o Glenn S. Walter/Honigman LLP
Santa Monica, CA 90402-2210                     660 Woodward Ave., Ste. 2290                  660 Woodward Ave., Ste. 2290
                                                Detroit, MI 48226-3506                        Detroit, MI 48226-3506


Arthur Harris                                   Robert N. Bassel                              Blake Rizzo
6992 Pebble Park Circle                         P.O. Box T                                    3240 Auten Road
West Bloomfield, MI 48322-3510                  Clinton, MI 49236-0018                        Gaines, MI 48436



Howard M. Borin                                 Tracy M. Clark                                Collyer A. Smith
Schafer and Weiner, PLLC                        25925 Telegraph Rd.                           1693 Cypress Pointe Ct.
40950 Woodward Ave.                             Suite 203                                     Ann Arbor, MI 48108-8505
Ste. 100                                        Southfield, MI 48033-2527
Bloomfield Hills, MI 48304-5124

Collyer Allen Smith                             Diane Keys                                    Leonides A Dizon
1693 Cypress Pine Ct.                           970 Nottingham                                6685 Stillwell
Ann Arbor, MI 48108-8505                        Grosse Pointe, MI 48230-1734                  West Bloomfield, MI 48322-1364



East Continental Gems, Inc.                     East Continental Gems, Inc.                   David Eisenberg
580 5th Avenue, Ste. 1115                       580 Fifth Avenue                              Maddin, Hauser, Roth & Heller, P.C.
New York, NY 10036-4726                         Suite 1115                                    28400 Northwestern Highway
                                                New York, NY 10036-4726                       Second Floor
                                                                                              Southfield, MI 48034-1839

Elizabeth Camp                                  Earle I. Erman                                Galaxy USA
3008 Scarborough                                Maddin, Hauser, Roth & Heller, P.C.           62 W. 47th Street
Midland, MI 48640-6908                          28400 Northwestern Highway                    Suite 707
                                                Second Floor                                  New York, NY 10036-3201
                                                Southfield, MI 48034-1839

Garrett Andrews                                 Glenn Walter Esq                              Kim K. Hillary
62 Lake Byrd Blvd.                              Honigman LLP                                  40950 Woodward Ave.
Avon Park, FL 33825-8448                        2290 First National Building                  Ste. 100
                                                660 Woodward Ave.                             Bloomfield Hills, MI 48304-5124
                                                Detroit, MI 48226-3516

Jay Welford Esq.                                John Ragard                                   Johnathan Birnbach
Jaffe Raitt Heuer & Weiss PC                    340 Cowry Court                               576 Fifth Avenue
27777 Franklin Road Ste. 2500                   Sanibel, FL 33957-6400                        Suite 301
Southfield, MI 48034-8214                                                                     New York, NY 10036-4831


Joseph DuMouchelle Fine & Estate Jewellers,     Joseph Gaylord                                Shanna Marie Kaminski
251 E. Merrill St.                              Thomas, DeGrood & Witenoff, P.C.              160 W. Fort St.
Suite 236                                       26211 Central Park Blvd., Suite 110           5th Floor
Birmingham, MI 48009-6150                       Southfield, MI 48076-4154                     Detroit, MI 48226-3700
                  19-56239-pjs         Doc 90   Filed 03/25/20           Entered 03/25/20 14:15:50    Page 6 of 16
Keith Cauchi                                         Kevin G. Thomas                                      Leonides A. Dizon
9386 Kinloch                                         Thomas, DeGrood & Witenoff, P.C.                     6685 Stillwell
Redford, MI 48239-1872                               26211 Central Park Blvd., Suite 110                  W. Bloomfield, MI 48322-1364
                                                     Southfield, MI 48076-4154


Leonides Dizon                                       Bryan   D. Marcus                                    Martha Mast
3383 Lone Pine Road                                  29488   Woodward Ave.                                4298 Meadow Lane
West Bloomfield, MI 48323-3325                       Suite   451                                          Bloomfield Hills, MI 48304-3240
                                                     Royal   Oak, MI 48073-0903


Marty Harrity                                        Norma N. Camp Trust UAD                              Patrick Young
1266 Isabel Dr.                                      Elizabeth Camp                                       48313 Madeline Court
Sanibel, FL 33957-3510                               3008 Scarborough Ln.                                 Canton, MI 48187-4949
                                                     Midland, MI 48640-6908


Precious Stones Company                              Rachel F. Roll                                       Thomas T Ritter
c/o Honigman LLP                                     5622 Hershey Lane                                    P.O. Box 2138
2290 First National Bldg.                            Alexandria, VA 22312-6324                            Williston, ND 58802-2138
660 Woodward Ave.
Detroit, MI 48226-3516

Deborah S. Rubin                                     Mark H. Shapiro                                      Ted Gelov
27777 Franklin Road                                  25925 Telegraph Rd.                                  14390 Clay Terrance Blvd.
Suite 2500                                           Suite 203                                            Suite 205
Southfield, MI 48034-8214                            Southfield, MI 48033-2527                            Carmel, IN 46032-3669


Teodor Gelov                                         Thomas Ritter                                        Thomas Ritter
c/o Jay L. Welford, Esq.                             Ritter, Laber & Associates, Inc.                     c/o Bryan Marcus P47125
Jaffe Raitt Heuer & Weiss, P.C.                      PO Box 2138                                          29488 Woodward Ave.
27777 Franklin Rd., Ste. 2500                        Williston, ND 58802-2138                             Suite 451
Southfield, MI 48034-8214                                                                                 Royal Oak MI 48073-0903

Glenn S. Walter                                      Daniel J. Weiner                                     Jay L. Welford
660 Woodward Avenue                                  40950 Woodward Ave.                                  27777 Franklin Rd.
2290 First National Building                         Suite 100                                            Suite 2500
Detroit, MI 48226-3506                               Bloomfield Hills, MI 48304-5124                      Southfield, MI 48034-8214


William Noble Rare Jewels, LP                        William Noble Rare Jewels, LP                        Allen M Wolf
100 Highland Park Village                            100 Highland Park Village                            The Wolf Law Firm
Dallas, TX 75205-2784                                Suite 200                                            436 S. Broadway
                                                     Dallas, TX 75205-2720                                Suite C
                                                                                                          Lake Orion, MI 48362-2792




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)A-Ron Resources                                   (u)Jonathan Birnbach                                 (u)Teodor Gelov
224 15th Street
Santa Monica, CA 90402-2210

                  19-56239-pjs         Doc 90       Filed 03/25/20           Entered 03/25/20 14:15:50            Page 7 of 16
(d)Arthur Harris                           (u)J.B. International                        (u)Joseph DuMouchelle and Melinda J. Adduci
6992 Pebble Park Circle
West Bloomfield, MI 48322-3510



(u)Aaron Mendelsohn                        (u)Duane Mingerink                           (u)John Ragard




(u)Thomas Ritter                           (d)Mark H. Shapiro                           (d)Thomas T. Ritter
                                           25925 Telegraph Rd.                          PO Box 2138
                                           Suite 203                                    Williston, ND 58802-2138
                                           Southfield, MI 48033-2527


End of Label Matrix
Mailable recipients    53
Bypassed recipients    12
Total                  65




                   19-56239-pjs   Doc 90   Filed 03/25/20          Entered 03/25/20 14:15:50    Page 8 of 16
                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:

Joseph DuMouchelle Fine & Estate                       Case No. 19-56239-PJS
Jewellers, L.L.C.,                                     Chapter 7
                                                       Hon. Phillip J. Shefferly
               Debtor.
_______________________________/

                                    EXHIBIT LIST

         Exhibit       Description
           1           Proposed order granting fee application
           2           Order approving employment of Repocast.com as
                       auctioneer for the Trustee
           3           n/a
           4           n/a
           5           n/a
           6           Biography
           7           Invoice




  19-56239-pjs     Doc 90    Filed 03/25/20   Entered 03/25/20 14:15:50   Page 9 of 16
                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:

Joseph DuMouchelle Fine & Estate                       Case No. 19-56239-PJS
Jewellers, L.L.C.,                                     Chapter 7
                                                       Hon. Phillip J. Shefferly
               Debtor.
_______________________________/

           ORDER APPROVING FIRST AND FINAL FEE
         APPLICATION OF AUCTIONEER FOR TRUSTEE
 FOR THE PERIOD JANUARY 21, 2020 THROUGH FEBRUARY 20, 2020

         Repocast.com. filed and served on interested parties a first and final

application for fees and expenses. No objections were timely filed. The Court has

reviewed the application and is satisfied that benefits were conferred on the estate

by the services rendered.

         IT IS ORDERED as follows:

         A.    Repocast.com’s buyer’s premium of $727.80 and costs of $2,187.08

for auctioneer services rendered for the Trustee during the period January 21, 2020

through February 20, 2020 are approved as Chapter 7 administrative expenses.

         B.    The Trustee is authorized and directed to pay the above fees and

expenses consistent with the Trustee’s ability to pay other administrative expenses.




 19-56239-pjs      Doc 90   Filed 03/25/20   Entered 03/25/20 14:15:50   Page 10 of 16
                     UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:

Joseph DuMouchelle Fine & Estate                     Case No. 19-56239-PJS
Jewellers, L.L.C.,                                   Chapter 7
                                                     Hon. Phillip J. Shefferly
               Debtor.
_______________________________/

                     EX PARTE ORDER APPROVING
                TRUSTEE’S EMPLOYMENT OF AUCTIONEER

         This matter has come before the Court on the Trustee’s ex parte application

to employ auctioneer. The Court has reviewed the application and is satisfied that

the same is in good order. The Court is otherwise fully advised in the premises.

         IT IS ORDERED as follows:

         A.    The Trustee’s employment of Repocast.com as auctioneer on the

terms stated in the Trustee’s Ex-Parte Application to Employ Auctioneer is

approved; and

         B.    All fees and expenses sought by Repocast.com are conditioned upon

court approval.

Signed on January 21, 2020




 19-56239-pjs
  19-56239-pjs Doc
                Doc90
                    53 Filed
                        Filed03/25/20
                              01/21/20 Entered
                                        Entered03/25/20
                                                01/21/2014:15:50
                                                         17:00:00 Page
                                                                   Page11
                                                                        1 of 1
                                                                             16
BIOS

              Sid Miedema – CEO, Miedema Asset Management Group
              Sid Miedema founded Miedema Auctioneering in 1984. Today, Miedema Auctioneering has grown into Miedema
              Asset Management Group, which consists of Miedema Auctioneering, Miedema Appraisals, Repocast.com,
              Orbitbid.com, LastBidRealestate.com, OAS, Rangerbid.com, SSL Corp LLC, and Orbitbidcharity.com. The companies
              annually conduct over 500 auctions and appraise millions of dollars of assets. Sid is a first generation auctioneer and was
              inducted into the MAA Hall of Fame in 2005. He has served as Director and President of the MAA. He is a licensed
real estate broker and member of CAR & MAR. Sid has been privileged to present seminars at several association events and calling
bids for many charity auctions. Sid currently serves as CEO of Miedema Asset Management Group.


              Scott Miedema – COO, Miedema Asset Management Group
              Scott Miedema is the Chief Operating Officer of Miedema Asset Management Group. He assisted in starting Miedema
              Auctioneering with his brother, Sid Miedema, in 1984 and has helped transform their business into a leading global
              auction and liquidation service provider. Today Miedema Asset Management Group consists of Miedema
              Auctioneering, Miedema Appraisals, Repocast.com, Orbitbid.com, LastBidRealestate.com, OAS, Rangerbid.com, SSL
              Corp LLC, and Orbitbidcharity.com and employs over 180 throughout the United States. The companies annually
conduct over 500 auctions and appraise millions of dollars of assets. Scott Miedema was a pioneer of the online auction methodology,
as well as other asset management solutions that have transformed the auction industry. Scott has served as President of the MAA,
was inducted into the MAA Hall of Fame in 2009, and has conducted hundreds of charity events raising tens of millions for many
worthwhile organizations.

             James Smith – Managing Partner, Miedema Asset Management Group
             James Smith is responsible for the operations of the eight companies in the Miedema Asset Management Group which
             conduct over 600 auctions annually and appraise millions of dollars of equipment. James is a veteran of the United
             States Navy. He has been an auctioneer since 1973. His entrepreneurial spirit, leadership and vision have contributed
             greatly to the growth and expansion of all the Miedema Asset Management Companies. He has extensive knowledge and
             experience in all areas of marketing, sales, customer service and management. James is an award winning auctioneer. He
             has a passion for training young business professionals and his mentoring of future leaders is widely appreciated.

             Chuck Ranney- Vice President, Miedema Auctioneering
             Chucks has 10 plus years’ experience in the auction industry and currently serves on the board of the Michigan
             Auctioneers Association. Chuck specializes in live auction events consisting of construction equipment, industrial
             equipment and farm equipment. Chuck has travelled across the United States providing critical leadership and
             management of many high profile auctions liquidating millions of dollars of assets.


             Duane Mingerink -President of Operations, Repocast.com
             Duane Mingerink assisted in the starting of Repocast in 2000. Repocast is the leading repossession and online sales
             company in the Midwest. With its success, the company now employs 116 people in three different locations. These
             locations include Byron Center, Flint and Wayland, Michigan. The company works with multiple banks as well as credit
             unions, bankruptcy court trustees and also different court offices.


            Hib Kuiper- Vice President of Sales, Repocast.com
            Hib Kuiper is Vice president of sales with Repocast.com, one of the divisions of Miedema Asset Management Group.
            He manages the sales for the 3 Repocast facilities located in Byron Center, Flint, and Wayland, Michigan. Hib works
            with our 8 account reps, and our sellers each week through our repossession, consignment and specialty liquidation
            auctions. These auctions contribute 40+ million dollars in annual sales. Hib has been working in the auction industry for
            15 years, the past 10 years have been in managing online auctions. He comes with a background in and vast product
knowledge about the industrial and construction industries.



             Kurt Mingerink - President of Operations, Orbitbid.com and Rangerbid.com
             Kurt Mingerink is President of Operations of Orbitbid.com and Rangerbid.com, each of which is an affiliate company of
             Miedema Asset Management Group. Orbitbid.com and Rangerbid.com are both “On-site Online Auction Companies”
             that employ over 40 persons, conducting online auctions in every state and country for large national corporately owned
             companies, small privately owned companies, and financial institutions. Kurt is an active member in several industry
             associations, having spoken at, participated on panels for, and regularly attending the National Auctioneers Association,
the American Rental Association, The Federal Bar Association, Risk Management Association, Turn Around Management
          19-56239-pjs          Doc 90       Filed 03/25/20        Entered 03/25/20 14:15:50               Page 12 of 16
BIOS
Association, and many others. Kurt has been working in the Auction Industry for 11 years, lives in Grand Rapids Michigan, and is
married with three children. Kurt is passionate about the Auction Industry and truly enjoys helping and offering solutions with the
highest level of honesty and integrity.

            Chad Mingerink - Senior Vice President of Operations, Repocast.com
            Chad Mingerink is the Senior Vice President of Operations for Repocast.com, one of the divisions of the Miedema Asset
            Management Group, specializing in selling assets for banks, courts, trustees, and consignment items. Chad has worked for
            the Miedema Companies for nearly a decade, and for the past 8 years has enjoyed overseeing operations and working
            with his team of approximately 116 employees at the three fixed facilities located in Byron Center, Wayland, and Flint,
            Michigan. Chad enjoys creating relationships with both buyers and sellers, as Repocast.com sells thousands of items
            weekly. Chad is married with four children living in Dorr, MI. He enjoys working with customers to provide the best
way to buy and sell assets.

             Amanda Bowers – Vice President of Marketing, Miedema Auctioneering, Inc.
             Amanda Bowers is the Vice President of Marketing. Her leadership roles came naturally after completing four years of
             collegiate volleyball, and being team captain for those four years. Amanda graduated with her Bachelor’s Degree in
             Marketing & Advertising Promotions from Davenport University. Amanda oversees a marketing team full of highly
             organized and detail oriented professionals who work meticulously to research, strategize and execute a marketing plan
             for each individual auction to gain the highest return on investment. Amanda has streamlined and continued to research
the most up to date technologies and medias to gain maximum exposure for each auction. Amanda realizes that each auction has a
unique market and she is diligent and dedicated to finding the primary, secondary, and tertiary markets while critically maintaining a
budget and executing a highly effective marketing campaign.

               Amanda Helmer-E-Commerce Marketing Director, Miedema Asset Management Group
               Amanda leads online marketing, ecommerce and digital business strategy to promote successful business growth.
               Amanda holds a Master’s Degree in Marketing and Management. Amanda is proficient in Brand Management,
               Consumer Marketing, Direct Mail, Email Marketing, Social Media and much more. Since joining Miedema Asset
               Management Group, Amanda has successfully marketed for our clients by putting our client’s names on digital media
               platforms through developing website presence, social media and search engine optimization. Her campaigns have
resulted in millions of impressions in the market place along with millions of website page views resulting in profitable auction
results. Through her vast knowledge of customization of marketing Amanda can tailor to our clients the best return on investment for
their marketing needs.

             Robert (Bob) Hall, ASA -Senior Appraiser, Miedema Appraisals
             Robert is a Senior Appraiser for Miedema Appraisals, one of the divisions of Miedema Asset Management Group.
             Robert has a long history in the auction and appraisal business. He was involved in his family’s auction business that
             started in 1961 and appraisals in 1966, as well as positions as Michigan Bell lineman, production machine operator,
             repair technician, machinist and diamond tip tool maker. Robert has over 45 years’ experience in professional appraisals
             and auctioneering services. Robert joined the American Society of Appraisers (ASA) in 2003 and the Association of
             Machinery and Equipment Appraisers (AMEA).

              Steven R. Prahl- Senior Appraiser Miedema Appraisals
              Steve grew up as farm boy in the thumb of Michigan and also worked in heavy equipment and construction with his
              father and grandfather. After college, Steve went to work in tool & die as a designer and engineer for 22 years in a
              variety of disciplines: Injection molding, stamping, special machine design, jig and fixture design, metal fabrication, die
              casting, assembly line design and operations. Steve owned his own own tool & die shop for 6 years, specializing in the
              design and build of plastic injection mold. In 2002, Steve changed professions and started appraising machinery and
              equipment under the direction of Miedema Appraisals, Inc. Steve immediately joined the American Society of Appraiser
and set on the path to becoming an ASA senior Appraiser. Steve has been in the trade for over 11 years, 6 plus as an ASA Senior
Appraiser.


            Tracy Keegstra -Business Manager, Miedema Appraisals
            Tracy has been an employee and worked for Miedema Asset Management Group for over 25 years. Her experience and
            skills in customer service is second to none. She has organized and arranged many events, projects, and jobs for our
            various auction departments. Currently, she is the Business Manager of Miedema Appraisals and her work ethic sets the
            standard. Married to Kraig and raising their four children is what keeps her busy when she is not at the office.




          19-56239-pjs          Doc 90       Filed 03/25/20        Entered 03/25/20 14:15:50               Page 13 of 16
BIOS

           Shawn VanNest – President of Operations Online-AuctionSoftware.com, Inc. / MIS
           Shawn VanNest is Manager of Information Systems for all Miedema Asset Management Group entities and President of
           Operations for Online-AuctionSoftware.com, Inc. She is responsible for maintaining computer equipment, mobile devices
           and software support and is instrumental in the development, maintenance and enhancements of the online auction
           platform which hosts over 900 online auctions annually. She has worked in many different industries developing skills in
           process improvement and information systems analyst. She has an enthusiasm to provide excellent customer service and
mentor co-workers.


              Jon Kuiper – VP Sales & Operations, Orbitbid.com
              Jon Kuiper is the Vice President of Sales & Operation at Orbitbid.com, an affiliate of Miedema Asset Management
              Group. He is a graduate of the Siedman School of Business at Grand Valley State University, where he received a
              Bachelor’s Degree in Business Marketing with Management emphasis. Orbitbid.com specializes in onsite online auction,
              employs a working team over 40 individuals, and conducts online auctions across the United States. Along with
              overseeing the sales and operations of Orbitbid.com, Jon works with national corporations, lending institutions, law
offices, government agencies, business directors, and individuals to assist with the re-marketing and sale of assets of almost any kind.
He has been working with Orbitbid.com and Miedema Asset Management Group for 6 years, lives in the Grand Rapids, MI area, and
has a wife and 1 child. Jon’s knowledge of the industry, and passion for serving clientele with honesty, enables him to tailor detailed
courses of action specific to our clients’ needs.


                Mary Colton – Director of Business Development
                Mary Colton is Director of Business Development for Miedema Asset Management Group (MAMG) and is responsible
                for establishing, developing, and maintaining client relationships with Banks, Credit Unions, Court Trustees and
                Certified Turnaround Professionals. Mary represents all of MAMG’s operating entities and strongly believes in
                providing a level of service that exceeds expectations. With years of experience in sales, banking, finance, real estate,
                and business management, she is committed to understanding the unique needs of each individual client and offering
                strategic and comprehensive solutions to meet those needs. Mary is a member of many professional organizations, is
active in her community, and serves as a youth leader in her church. In her free time, she enjoys playing golf, skeet shooting, and
being outdoors. Mary’s experience, dedication, enthusiasm, and desire to serve others greatly contribute to her success as Director of
Business Development

               Anthony Russo – General Manager, Repocast.com Flint Location
               Anthony Russo has been with the Miedema Asset Management Group for many years. He first worked with
               Orbitbid.com, as a national sales representative, then was promoted to general manager in our Repocast.com Flint
               location. Anthony has a Bachelor’s Degree in Education from Albion College, and has won numerous sales awards. He
               has a vast knowledge in asset management, inventory control, sales lead generation, negotiation and presentation skills,
               new product introductions, new business development, territory account management, brand development and growth,
               sales growth strategies, product/ solution selling approaches, and customer needs assessment.


               Jordan Miedema - Auction Manager LASTBIDrealestate.com, our online real estate auction company.
               Jordan received his real estate license in 2013 and will graduate in the summer of 2016 with a Bachelor
               Degree in Business Administrations from Davenport University. Jordan has been working live auctions for
               about 10 years and graduated from Reppert Auction School in the summer of 2011.




          19-56239-pjs          Doc 90       Filed 03/25/20        Entered 03/25/20 14:15:50               Page 14 of 16
                                                  PRELIMINARY                           S-Invoice        Page 1 / 2
                                                                                        #177265
Call us at +16162614988


601 Gordon Industrial Ct. SW                              Auction Information
Byron Center, MI 49315
                                                          Auction Code: 601
Phone: (616) 261-4988
                                                          Auction Title: 601 - Commercial Accounts (Expenses)
Phone: (866) 550-7376
Fax: 616-261-4989

                                                          Consignor Information

                                                          Mark Shapiro                   CID:604416
                                                          Steinberg, Shapiro &           Work: (248) 352-4700
                                                          Clark
                                                          25925 Telegraph Rd
                                                          Suite 203
                                                          Southfield, MI 48033




ADDITIONAL EXPENSES                                                                                       Total

                                                                      Other (S) - 10% Selling             $727.80
                                                                      Commission Fee
                                                                      Other (S) - Purchase of Boxes        $92.97
                                                                      to load and transport
                                                                      Pickup Fee (S)                     $1,549.11
                                                                      Storage Fee (S)                     $545.00

                                                                                                Total   $2,914.88


                                                                      Sales Total                           $0.00
                                                                      Commission                            $0.00
                                                                      Commission Fees                       $0.00
                                                                      Liens                                 $0.00
                                                                      Expenses                           $2,914.88

                                                                      Invoice Total                     $2,914.88
                                                                      Payments Made                         $0.00

                                                                      Amt. Payable to Seller            $2,914.88




           19-56239-pjs        Doc 90   Filed 03/25/20   Entered 03/25/20 14:15:50       Page 15 of 16
                                                           PRELIMINARY                           S-Invoice           Page 2 / 2
                                                                                                 #177265
Call us at +16162614988


601 Gordon Industrial Ct. SW                                     Auction Information
Byron Center, MI 49315
                                                                 Auction Code: 601
Phone: (616) 261-4988
                                                                 Auction Title: 601 - Commercial Accounts (Expenses)
Phone: (866) 550-7376
Fax: 616-261-4989

                                                                 Consignor Information

                                                                 Mark Shapiro                     CID:604416
                                                                 Steinberg, Shapiro &             Work: (248) 352-4700
                                                                 Clark
                                                                 25925 Telegraph Rd
                                                                 Suite 203
                                                                 Southfield, MI 48033




  Repocast.com Ortonville           MIEDEMA COMPANIES               Repocast.com Wayland              Repocast.com Byron
         Location                                                                                           Center
                                  Corporate Office                3450 12th Street
 1290 N. Ortonville Road Suite    Byron Center, MI 49315          Wayland, MI 49348                601 Gordon Industrial Ct. SW
 B                                Phone: (616) 538-0367           Phone: (616) 261-4982            Byron Center, MI 49315
 Ortonville, MI 48462                                             Phone: (866) 550-7376            Phone: (616) 261-4988
                                  Orbitbid.com
 Phone: (248) 627-5200                                            Fax: (269) 792-0188              Phone: (866) 550-7376
                                  Rangerbid.com
 Phone: (866) 550-7376                                            Email: info@repocast.com         Fax: 616-261-4989
                                  SSLFirearms.com
 Fax: (248) 627-5300                                                                               Email: info@repocast.com
                                  LASTBIDrealestate.com           Monday: 9:00 AM - 4:00 PM
 Email: info@repocast.com
                                  Miedema Appraisals, Inc.        Tuesday: 9:00 AM - 4:00 PM       Monday: 9:00 AM - 5:00 PM
 Monday: 9:00 AM - 4:00 PM        Miedema Auctineering, Inc.      Wednesday: 9:00 AM - 4:00        Tuesday: 9:00 AM - 7:00 PM
 Tuesday: 9:00 AM - 6:00 PM       Online-AuctionSoftware.com,     PM                               Wednesday: 9:00 AM - 5:00
 Wednesday: 9:00 AM - 4:00        Inc.                            Thursday: 9:00 AM - 4:00 PM      PM
 PM                                                               Friday: 9:00 AM - 4:00 PM        Thursday: 9:00 AM - *6:00
 Thursday: 9:00 AM - 6:00 PM                                      Saturday: 9:00 AM - 12:00 PM     PM*
 Friday: 9:00 AM - 4:00 PM                                                                         Friday: 8:00 AM - 4:30 PM
 Saturday: 9:00 AM - 12:00 PM                                     All Times Are Eastern            Saturday: 8:00 AM - 3:00 PM
                                                                  Standard Time
 All Times Are Eastern                                                                             *Thursday: Open until 8:00PM
 Standard Time                                                                                     for Inspection
                                                                                                   All Times Are Eastern
                                                                                                   Standard Time




             19-56239-pjs        Doc 90    Filed 03/25/20       Entered 03/25/20 14:15:50         Page 16 of 16
